Citation Nr: 9922353	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  88-50 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to the retroactive award and payment of 
educational benefits under Chapter 35, Title 38, United 
States Code for the appellant's pursuit of education for the 
period of June 17, 1993 to August 25, 1994.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from October 1961 to July 1965 
and from December 1965 to June 1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an May 1996 decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The notice of disagreement was received in 
June 1996.  The statement of the case was sent to the 
appellant in August 1996.  The substantive appeal was 
received in September 1996.  


FINDINGS OF FACT

1.  In a December 1995 rating decision, the veteran was 
granted entitlement to a total disability rating based on 
individual unemployability, effective May 23, 1990, and also 
entitlement to basic eligibility for Chapter 35 benefits was 
established effective from May 23, 1990.

2.  The appellant's application for Chapter 35 educational 
assistance benefits, VA Form 22-5490, and her enrollment 
certification for course work for the period of June 17, 1993 
to August 25, 1994, were received on April 1, 1996.  


CONCLUSION OF LAW

Chapter 35 educational benefits may not be paid for education 
pursued by the appellant for the period of June 17, 1993 to 
August 25, 1994 as the claim therefor was received by the RO 
more than one year later.  38 U.S.C.A. §§ 3501, 3513 (West 
1991); 38 C.F.R. §§ 21 3130(e), 21.4131(a)(2) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the appellant, who was 
born January [redacted], 1973, is the daughter of the veteran.

In a December 1995 rating decision, the veteran was granted 
entitlement to a total disability rating based on individual 
unemployability, effective May 23, 1990, and also entitlement 
to basic eligibility for Chapter 35 benefits was established 
effective from May 23, 1990.  The veteran was notified of 
this decision and of his procedural and appellate rights.  

Thereafter, the appellant's original application for Chapter 
35 educational assistance benefits, VA Form 22-5490, was 
received on April 1, 1996.  In addition, on that same date, 
her enrollment certification for course work for the period 
of June 17, 1993 to August 25, 1994, was received.

Chapter 35 Dependents' Educational Assistance benefits are 
available to a child of a veteran if the eligibility criteria 
are met.  An eligible person is defined at 38 U.S.C.A. § 
3501(a)(1)(A); 38 C.F.R. § 21.3021(a)(1), as the child of a 
veteran who has a total disability permanent in nature 
resulting from a service-connected disability, or who died 
while a disability so evaluated remained in effect.  In the 
December 1995 decision, the RO determined that eligibility 
for Chapter 35 benefits was established effective May 23, 
1990.  Therefore, the appellant contends that she is entitled 
to retroactive payment of educational benefits under Chapter 
35, Title 38, United States Code for her pursuit of education 
for the period of June 17, 1993 to August 25, 1994, as that 
course work was completed after the May 23, 1990 basic 
eligibility date.  

In order to receive Chapter 35 educational benefits, the 
eligible person, if such person has attained legal majority, 
must file an application as prescribed by the Secretary.  38 
U.S.C.A. § 3513.  If an eligible person has attained the 
person's majority all references in Chapter 35 to parent or 
guardian shall refer to the eligible person.  38 U.S.C.A. 
§ 3501(b).  Therefore, as the appellant had reached her 
majority in 1991, she had to file an application for Chapter 
35 to be entitled to such benefits.

The legal criteria specify that the commencing date of an 
award of Chapter 35 educational benefits will not be earlier 
than the date one year prior to the date of receipt of the 
application or enrollment certification, whichever is later.  
38 C.F.R. §§ 21.3130(e), 21.4131(a)(2).  In the present case, 
the appellant's application for Chapter 35 educational 
assistance benefits and her enrollment certification were 
both received on April 1, 1996.  At the time of receipt of 
the appellant's Chapter 35 application, the appellant had 
already completed the education pursued from June 17, 1993 to 
August 25, 1994.  Since the appellant's application and 
enrollment certification were received on April 1, 1996, she 
would have been entitled to receive retroactive payment of 
Chapter 35 benefits, effective to April 1, 1995, which was 
one-year prior to the date of the receipt of the application 
and enrollment certification for such benefits as required 
under 38 C.F.R. §§ 21.3130(e), 21.4131(a).  However, as 
noted, the appellant has pursued the coursework in question 
prior to that time.  Thus, she did not complete the education 
in question within the one year period prior to the receipt 
of her application and enrollment certification.  

It is not disputed that the appellant's application for 
Chapter 35 benefits was not received by VA earlier than April 
1996.  The appellant's argument is to the effect that she was 
unable to apply for Chapter 35 benefits prior to the 
determination that established that the veteran was entitled 
to a total disability rating.  The Board notes that there is 
no evidence that the appellant was precluded from filing a 
Chapter 35 application prior to April 1, 1996.  If the 
appellant had filed her claim for Chapter 35 benefits sooner, 
her claim would have been pending when the December 1995 
rating decision was made.  

Thus, while the Board is sympathetic to the appellant's 
arguments, the Board notes that similar arguments were 
clearly rejected by the Court in Erspamer v. Brown, 
9 Vet. App. 507 (1996).  There is no basis under law, 
regulation, or case law to grant the appellant's claim to 
Chapter 35 before April 1995.  Thus, her appeal for 
entitlement to the retroactive award and payment of 
educational benefits under Chapter 35, Title 38, United 
States Code for the pursuit of education for the period of 
June 17, 1993 to August 25, 1994, must be denied.


ORDER

The appeal is denied.  



		
	
	Member, Board of Veterans' Appeals




 

